OPINION — AG — ** FOREIGN FLAGS — STATE BUILDINGS — DISPLAY ** SINCE THE CONFEDERACY WAS NEVER LEGALLY RECOGNIZED AS A SEPARATE AND INDEPENDENT NATION, A CONFEDERATE FLAG MAY 'NOT' BE PLACED, HOISTED, RAISED OR DISPLAYED UPON OR OVER ANY PUBLICLY OWNED, TAX SUPPORTED PROPERTY, OR PREMISES IN THE STATE AS A FLAG OF ANY NATION FORMERLY HAVING DOMINION OVER THE LAND NOW COMPRISING THE STATE OF OKLAHOMA, OR ANY PORTION OF SAID LAND, PURSUANT TO THE PROVISIONS OF 21 Ohio St. 375 [21-375]. HOWEVER, A CONFEDERATE FLAG MAY BE PLACED, HOISTED, RAISED, OR DISPLAYED UPON OR OVER ANY PUBLICLY OWNED, TAX SUPPORTED PROPERTY, OR PREMISES IN THE STATE WHERE THE FLAG IN QUESTION HAS BEEN SPECIFICALLY APPROVED FOR SUCH PURSUANT TO 21 Ohio St. 375 [21-375] BY THE GOVERNING BOARD OF AGENCY HAVING CONTROL OVER THE PARTICULAR PROPERTY OR PREMISES. (STATE PROPERTY, FLYING FLAGS) CITE: 21 I, S, 375 (WILLIAM D. LAFORTUNE) SEE: N.A.C.P. V. HUNT (11TH CIR.) — THIS DECISION DEALS WITH THE CONSTITUTIONALITY OF FLYING THE CONFEDERATE FLAG AND INCLUDED THE AMEND 13, AMEND 1 ISSUES. (1990)